Citation Nr: 9907674	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  93-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for pes planus, and 
traumatic arthritis as secondary to service-connected 
callosities of the feet.

2.  Entitlement to an evaluation greater than 10 percent for 
callosities of the feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1975 to June 1979.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Jackson, Mississippi, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that this case has been returned to the Board 
following its June 1998 remand to the RO.  The Board sought 
additional medical evidence regarding the veteran's claim for 
service connection for pes planus.  During the pendency of 
this additional development the veteran perfected his appeal 
in a December 1998 VA Form 9 as to the issue of an increased 
evaluation for callosities of the feet.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1998).  Thus, this issue is 
properly before the Board and will be addressed in this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims have been obtained by the 
RO.

2.  Although provisionally diagnosed in service, pes planus 
has not been confirmed on post service examination.

3.  The probative medical evidence does not show that pes 
planus and traumatic arthritis are causally related to 
service-connected callosities of the feet.


4.  The probative medical evidence shows that the calluses of 
the feet are tender and painful on objective demonstration.  


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected callosities of the feet.  38 U.S.C.A. §§  
1131, 5107 (West 1991);  38 C.F.R. §§ 3.303, 3.310(a) (1998).

2.  Arthritis of the feet is not proximately due to or the 
result of service-connected callosities of the feet.  
38 U.S.C.A. § 5107;  38 C.F.R. § 3.310(a).

3.  The schedular criteria for an evaluation greater than 
10 percent for callosities of the feet have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7804, 7819 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran received 
treatment for the feet on several occasions.  A 
September 1978 report shows a diagnosis of pes planus.  
Follow-up examination in the podiatry clinic found plantar 
fascial strain.   

A November 1995 VA examination report shows that the veteran 
had marked pain with pressure applied to the trimmed 
callosities alongside the right great toe and under the fifth 
metatarsal heads on both sides.  The examiner described 
limitation of motion of the toe to 10 degrees, where there 
should be 30 or 40 degrees of motion.  

The skin was noted to be intact.  The impression, pending x-
rays, was degenerative and traumatic arthritis of the feet 
with painful callosities or plantar warts with a probable 
element of peripheral neuritis associated with diabetes.  The 
examiner recommended evaluation by a podiatrist or 
dermatologist.  X-rays of the feet revealed no bony injury 
and probable accessory bony ossicles adjacent the calcaneus.  

The veteran reported at a September 1996 personal hearing 
before a hearing officer at the RO that he had treatment on 
two separate occasions for flat feet during service in 
May 1977 and in September 1978, and reported that he has had 
it since then.  He described symptoms of constant foot pain, 
swelling, and itching due to a rash.  

Private medical records show that the veteran was seen in 
August, September, and October 1997 for treatment of the 
feet.  The October report shows that "flexible pes planus" 
was found on physical examination

The examiner noted in a November 1997 VA examination that the 
veteran developed calluses beneath the fifth metatarsal heads 
and beneath the interphalangeal joint of the right great toe 
during service, which had persisted since that time.  The 
veteran reported sensitivity of the arches of both feet and 
intermittent spasms in both arches brought on by prolonged 
standing or walking.  

On physical examination, the examiner described a slow gait 
with short steps.  The examiner noted full range of motion in 
the right ankle, hindfoot, and forefoot, and no swelling or 
deformity.  The examiner found a normal longitudinal arch 
with weight-bearing.  He had a small callus about 5 
millimeters in diameter on the plantar surface of the 
interphalangeal joint of the great right toe.  The examiner 
noted another callus over the plantar surface of the right 
fifth metatarsal head, 1.5 centimeters in diameter.  The 
examiner also found normal motion of the toes.  


Examination of the left foot revealed no swelling or 
deformity and full range of motion of the left ankle, 
subtalar, and midtarsal joint.  The veteran stood with normal 
longitudinal arch.  The examiner also noted a callus beneath 
the fifth metatarsal head measuring approximately 1.5 
centimeters in diameter.  The examiner found no significant 
tenderness in either arch.  X-rays of the right foot revealed 
small osteophytes at the first metatarsophalangeal joint and 
a sesamoid bone within the flexor hallucis longus tendon on 
the volar aspect of the interphalangeal joint.  X-ray 
examination of the left foot revealed small osteophytes at 
the first metatarsophalangeal joint and a sesamoid bone in 
the tendon of the flexor hallucis longus tendon on the 
plantar aspect of the interphalangeal joint.  

The examiner's impressions were calluses of both feet and 
mild osteoarthritis of the right and left first 
metatarsophalangeal joints.  The examiner opined that the 
mild osteoarthritis found in the first metatarsophalangeal 
joints of both feet was not related to, caused by, or 
aggravated by his calluses.  He further found that the 
calluses were mild in nature and severity.  

The examiner noted in a December 1997 addendum to the 
November 1997 VA examination report that the veteran did not 
have pes planus because he had a normal longitudinal arch 
with weight-bearing.

The veteran was seen two days after the November 1997 VA 
examination in the VA podiatry clinic for complaints of 
tender feet.  The examiner assessed spastic posterior tibial 
tendon secondary to pes planus and keratoma secondary to 
contracture of the fifth ray.

The veteran's feet were examined by two physicians, including 
a podiatrist, in a July 1998 VA examination.  The veteran 
reported that his feet hurt all the time.  The veteran 
complained of pain while walking on the toes.  Range of 
motion was difficult to accurately measure as the veteran 
tightened the muscles; however, three attempts revealed range 
of motion of 20 degrees for bilateral ankle dorsiflexion, 
plantar flexion of 40 degrees, inversion of 20 degrees, and 
eversion of 10 degrees.  



The right forefoot was outgoing.  While sitting the plantar 
arches were normal and while standing and bearing weight on 
both feet plantar, the arches of both feet were normal.  The 
examiners noted tenderness to deep palpation of the first 
metatarsal phalangeal joint, bilaterally.  The examiners 
found tightness of the longitudinal arches and noted 
hypersensitivity to palpation.  

Physical examination of the soles of the feet indicated a 
callous measuring approximately 1.5 centimeters under the 
right first metatarsal head and left first metatarsal head, 
smaller calluses noted under the right fifth metatarsal head 
and left fifth metatarsal head.  The impressions were 
bilateral first metatarsal phalangeal joint arthritis, no pes 
planus, mild bilateral hallux valgus, plantar calluses, and 
history of plantar fasciitis.  X-rays of the feet revealed no 
gross osseous, joint, or soft tissue abnormalities. 


I.  Service connection for pes planus, 
and traumatic arthritis of the feet as 
secondary to service-connected 
callosities.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has articulated the 
requirements for a well grounded claim for service connection 
as follows: (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  Where the determinant issue involves a 
question of medical diagnosis or medical causation, medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, 5 Vet. App. at 93.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 




When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the veteran's service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection...entails proof that exposure during 
service caused the malady that appears many years later"); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("even though 
a veteran may not have had a particular condition diagnosed 
in service, or for many years afterwards, service connection 
can still be established"); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

However, the Court has held that, when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).


Analysis

The Board finds that the veteran's claim of service 
connection for pes planus is well grounded.  The record 
reflects that the veteran was given a provisional diagnosis 
of pes planus during service.  The record shows complaints of 
foot pain that has persisted since service and postservice 
treatment for foot pain symptomatology, thus providing a 
potential nexus between service and his current disorder of 
the feet on the basis of continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 497 (1997); see also 
Falzone v. Brown, 8 Vet. App. 403, 405 (1995).  An 
October 1997 private medical report shows a diagnosis of 
flexible pes planus and a November 1997 VA outpatient report 
shows an assessment of pes planus.  Thus, the evidence 
establishes the presence of a current disability.  Caluza, 7 
Vet. App. at 506.

Following a review of the evidence of record, the Board finds 
that service connection for pes planus, and traumatic 
arthritis as secondary to the veteran's service-connected 
callosities is not warranted.  The Board also finds that pes 
planus is not related to service on a direct basis.  

The probative medical evidence does not show that pes planus 
or traumatic arthritis are proximately due to or the result 
of the service-connected calluses.  The only medical opinion 
of record expressing a relationship between the calluses and 
osteoarthritis of the feet is against the claim.  The VA 
examiner in November 1997 found that the veteran's 
osteoarthritis of the first metatarsophalangeal joints of 
both feet were not related to, caused by, or aggravated by 
the calluses.  

The probative medical evidence also does not show that the 
veteran has pes planus secondary to the service-connected 
callosities.  The examiner in December 1997 found that the 
veteran had a normal longitudinal arch with weight-bearing 
and accordingly found that the veteran did not have pes 
planus.  This medical opinion is corroborated by the two 
examiners in the July 1998 VA examination.  





Physical examination revealed normal plantar arches while 
sitting and on weight-bearing, bilaterally.  Their 
impressions were no pes planus.  Because the veteran does not 
have pes planus, it must necessarily follow that he does not 
have pes planus as secondary to his service-connected 
callosities.  

The Board is cognizant of the evidence of record that 
suggests diagnoses of pes planus.  These diagnoses are 
outweighed by the medical evidence showing that the veteran 
does not have pes planus.  The Board notes that the same 
examiner who found "flexible pes planus" on examination in 
October 1997, also found that the veteran did not have pes 
planus in the July 1998 VA examination.  

The Board also notes that the November 1997 VA outpatient 
report does not show that the longitudinal arch was absent in 
order to support the examiner's assessment.  The 
November 1997 VA examiner in his December 1997 addendum 
defined pes planus as "the medical term for flat feet or loss 
of the longitudinal arch of the foot."

In light of the foregoing discussion showing that the 
preponderance of the evidence does not establish a current 
diagnosis of pes planus, the Board finds that service 
connection for pes planus on a direct basis is not warranted.  
The law requires a present existing disability to warrant 
service connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  

Following a complete review of the record and for the 
foregoing reasons and bases, the Board finds that service 
connection for pes planus, and osteoarthritis of the feet as 
secondary to service-connected callosities is not warranted.  
The Board also finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert, 1 Vet. App. at 56.  



II.  Increased evaluation for callosities 
of the feet.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups"  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003.  Id.  In the absence 
of limitation of motion, a 10 or 20 percent evaluation is 
assigned for x-ray evidence of involvement of 2 or more 
joints, depending upon whether there are occasional 
incapacitating exacerbations.  

The Board notes that the schedule of ratings for the 
musculoskeletal system does not list criteria for evaluation 
of callosities of the foot.  Injuries of the foot that are 
moderate in severity warrant a schedular evaluation of 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Moderately severe foot injuries warrant a schedular 
evaluation of 20 percent.  

The schedule of ratings for the skin provides criteria for 
the evaluation of benign new growths of the skin.  38 C.F.R. 
§ 4.118, Diagnostic Code 7819.  The schedule directs that new 
growths should be rated as scars, disfigurement, etc., and 
unless otherwise provided, rate as eczema, dependent upon 
location, extent, and disabling character of the 
manifestations.  Id.  

The applicable provisions provide a 10 percent evaluation for 
superficial, poorly nourished scars, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
10 percent evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

The schedule also provides that scars may be evaluated on the 
basis of any related limitation of function of the body part 
which they affect.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The criteria for the evaluation of eczema provides a 
10 percent evaluation for exfoliation, exudation or itching, 
if involving an exposed surface or extensive area, and a 
0 percent evaluation if present on a nonexposed or small 
area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent 
evaluation is warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When ,after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased evaluation for callosities 
of the feet is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.

Initially, the Board notes that the veteran is also service-
connected for tinea pedis.  The veteran included only the 
issue of his service-connected callosities in his 
December 1998 VA Form 9.  Accordingly, the Board finds that 
the issue of an increased evaluation for tinea pedis is not 
presently before the Board.  See 38 C.F.R. § 20.202 
(providing that the substantive appeal must either indicate 
that the appeal is being perfected as to all issues contained 
in the statement of the case or must specifically identify 
the issues appealed).  Here, the veteran expressed that he 
was seeking an increased evaluation for callosities of the 
feet without reference to tinea pedis.  

The Board finds that the criteria for an increased evaluation 
for callosities of the feet have not been met.  The veteran's 
service-connected calluses are currently rated by analogy to 
benign new growth of the skin.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, 
the Board notes that the probative medical evidence shows 
that the veteran's disability is manifested by calluses under 
the first and fifth metatarsal heads of both feet.  The Board 
finds that the disability is more appropriately evaluated 
under the criteria for benign new growths of the skin, rather 
than injuries of the foot pursuant to the schedule of ratings 
for the  musculoskeletal system.  

The Board notes that the "disabling character of 
manifestations" with respect to the calluses do not show that 
the criteria for eczema are appropriate.  The probative 
medical evidence does not show exfoliation, exudation, or 
itching of the feet.  Thus, the Board finds that the criteria 
for evaluation of scars best fits the impairment caused by 
the service-connected calluses.  The schedular criteria 
require tenderness and pain on objective demonstration for a 
10 percent evaluation of superficial scars.  

The probative medical evidence shows that the examiner in 
November 1995 described the callosities as painful and the 
examiner in November 1997 described the calluses as mild in 
nature and severity.  The July 1998 report does not show 
whether the calluses were tender and painful on objective 
demonstration.  The report shows bilateral tenderness of the 
metatarsal phalangeal joint, both dorsally and on the plantar 
aspect.  This shows that the pain was in the joint.  In 
addition, the joint pain was both dorsal and plantar, whereas 
the callus was located solely on the plantar surface of the 
foot.  

Although, the VA examinations in November 1997 and July 1998 
do not specifically show that the callosities were tender and 
painful on objective demonstration, the examiner in 
November 1995 found apparent marked pain with pressure 
applied to the callosities.  In light of the November 1995 
clinical findings, the Board finds that the veteran's 
disability picture more nearly approximates the criteria for 
tender and painful calluses of both feet.  See 38 C.F.R. 
§ 4.7.

The Board notes that scars may be evaluated on the basis of 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  The probative medical 
evidence does not show limitation of function of the toes or 
the feet to warrant an evaluation greater than 10 percent.  
Although the VA examiner in November 1995 found limitation of 
motion of the toes, this finding was not corroborated by the 
VA examiner in November 1997 who found no limitation of 
motion of the toes, nor was it shown by the VA examiners in 
July 1998.  The examiner's found that the veteran walked 
slowly and with small steps, but found that the shoes did not 
indicate uneven wear and found that while walking he bore his 
weight evenly on both feet, although they noted forefoot 
pronation of the right foot.  

Based upon a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  
Accordingly, the Board finds that the criteria have not been 
met for a schedular evaluation in excess of 10 percent for 
callosities of the feet.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


ORDER

Entitlement to service connection for pes planus, and 
traumatic arthritis of the feet as secondary to service-
connected callosities of the feet is denied.

Entitlement to an evaluation greater than 10 percent for 
callosities of the feet is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


